Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-9 are pending in Instant Application.

Priority
Examiner acknowledges Applicant’s claim to priority benefits of Japanese Application JP2019-230289 filed at 12/20/2019.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 10/07/2021 and 11/03/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered if signed and initialed by the Examiner.

Allowable Subject Matter
Claim 3-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to arguments
Applicant’s arguments filed in the amendment filed 02/22/2022 have been fully considered but are moot in view grounds of rejection. The reasons set forth below.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Omori et al. hereinafter “Omori” (U.S. Patent Application: 20200380478) in view of Tran et al., “hereinafter Tran” (U.S. Patent Application: 20160225042).

As per Claim 1, Omori discloses an information processing apparatus, comprising: 
a memory (Omori, Para.59, The storage 130 typically includes various recording media such as a hard disc drive (HDD), a solid state drive (SSD), and a flash memory); and a processor coupled to the memory and the processor configured to (Omori, Para.54, The controller 110 is directed to a processor having a function of controlling each unit of the API management device 100): 
acquire charge system information indicating a charge system of each application programming interface (API) called by a service (Omori, Para.06, An API charging system includes at least an API management device that manages APIs for each of a plurality of platforms, and a charging management device that manages charging for an application that uses the APIs); 
acquire usage history information indicating a usage history of the service by a user (Omori, Para.06, an acquisition unit configured to acquire information on the history from the history storage, Para.21, FIG. 8 is a diagram illustrating an example of API usage history tables according to an example.); 
calculate a cost for each API based on a number of calls of each API, which is included in the usage history information, and a charge system of each API (Omori, Para.73, The charge value may be calculated each time, and information on the charge value may be passed to the API management device 100…, Para.56, the charging conditions are roughly divided into "charge for number of requests," "charge for data amount," and a combination of "charge for number of requests+charge for data amount." The "charge for number of requests" is directed to a condition for charging according to the number of API usage requests.);
However Omori does not explicitly discloses arrange and display a graphic related to the service and each API called by the service.
Tran discloses arrange and display a graphic related to the service and each API called by the service (Tran, Para.39, a call graph view is generated and displayed on a computer screen. A call graph view shows a service call graph on a per API call basis from initial page view to each downstream service. The call graph view allows developers to assess, in granular detail, the services and APIs upon which the developers' applications depend and, optionally, how those services perform. A call graph view may highlight issues downstream of which developers are not aware, such as slow backend storage, Para.17, a call graph may represent the results of processing multiple client requests. Some client requests associated with a call graph may rely on a first set of services represented in the call graph while other client requests associated with the call graph may rely on a second set of services represented in the call graph, where the first set is different than the second set. For example, the first set may be all the services represented in the call graph and the second set may be a strict subset of all the services represented in the call graph. Referring to FIG. 1, one client request may involve using all services (i.e., services A-E) while another client request may involve using only service A, service B, service C, and service D). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Omori with the teachings as in Saito. The motivation for generating a service call graph that indicates a relationship among services upon which a web application relies. Such services are referred to herein as “depended services” of the web application. A service call graph includes aggregated statistics, such as average latency of each call to a service. Such statistics may be used in performance analysis, root analysis, capacity planning, new web application planning, and estimating costs of various APIs, services, and web applications. (Tran, Para.12).

With respect to Claim 8 and Claim 9 are substantially similar to Claim 1 and is rejected in the same manner, the same art and reasoning applying.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Omori et al. hereinafter “Omori” (U.S. Patent Application: 20200380478) in view of Tran et al., “hereinafter Tran” (U.S. Patent Application: 20160225042) and further in view of Saito (U.S. Patent Application: 20110270963).

As per Claim 2, Omori in view of Tran discloses the information processing apparatus according to claim 1, wherein the processor is further configured to calculate a cost required for the service based on the cost for each API and a number of users of the service (Omori, Para.73, The charge value may be calculated each time, and information on the charge value may be passed to the API management device 100…, Para.56, the charging conditions are roughly divided into "charge for number of requests," "charge for data amount," and a combination of "charge for number of requests+charge for data amount." The "charge for number of requests" is directed to a condition for charging according to the number of API usage requests.). 
However Omori in view of Tran do not explicitly discloses a number of users of the service.
Saito discloses a number of users of the service (Saito, Para.74, refers to information that may change in accordance with the way the application is utilized, specifically, for example, the number of application users and the utilization history). 
.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NORMIN ABEDIN whose telephone number is (571)270-5970. The examiner can normally be reached Monday to Friday from 10 am to 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 5712727304. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/NORMIN ABEDIN/Primary Examiner, Art Unit 2449